PER CURIAM.
Petition is denied.
ROBERTS, J., filed a statement in support of the Order denying petition.
MANDERINO, J., filed a dissenting opinion in which LARSEN and FLAHERTY, JJ., join.
ROBERTS, Justice.
I write to record total approval of the actions of the Board of Law Examiners and this Court in denying the application of James W. Ferriman for admission to our Bar and denying his appeal because the application fails to comply with Pa.B.A.R. 204.* The appeal here, as in the case of Ms. Helen Babula Kartorie, is meritless and frivolous. A more complete expression of my views is found in my statement concerning In the Matter of Appeal of Kartorie, 486 Pa. 500, 406 A.2d 746 (1979).
Petitioner James W. Ferriman applied for admission to the Pennsylvania Bar on motion under Pa.B.A.R. 204. The Pennsylvania Board of Law Examiners denied the application because Mr. Ferriman did not satisfy Rule 204’s requirement of graduation from a law school accredited by the American Bar Association. The record discloses that petitioner attended an unaccredited law school in Ohio from *47January 1946 to June 1949. The law school was not accredited by the A.B.A. until 1957. Petitioner has appealed to this Court requesting admission to the Bar without examination, although he did not graduate from an A.B.A. accredited law school as required by Rule 204. Consistent with Pennsylvania’s sound legal educational requirements embodied in Rule 204, and this Court’s adherence to Rule 204 without deviation or exception, this appeal is properly denied.

 The order of denial is joined by Chief Justice Eagen, Justice O’Brien, Justice Nix and the writer.